McDonald, judge.
The offense is theft of an automobile of the value of over $50.00, with a like offense alleged for enhancement purposes pursuant to Article 62, Vernon’s Ann.P.C.; the punishment, confinement in the penitentiary for ten years.
The State’s proof reflected' that in the early morning hours of November 29, 1962, a 1951 model Chevrolet automobile was taken' from the driveway of Miss Iva Goldman, in Dallas County, without her consent. Bobby Daniel, a fifteen-year-old boy, testified that he was with the appellant at such time and that appellant did drive the vehicle in question away from the home of Miss Goldman, after he and appellant pushed the automobile out of the driveway. The witness further testified that they were approached by a policeman from the City of Carrollton on Highway 77, who, after communicating to determine whether the car was stolen or not, took him and appellant to the police station at Carrollton. Daniel testified that he admitted his guilt to the juvenile authorities and was released to the custody of his father. He identified appellant in court as the driver of the stolen vehicle at the time in question. B. A. Foster, Carrollton Police Officer, testified that he observed the 1951 Chevrolet appellant was driving, on the side of the road, and he approached it to determine if appellant, whom he identified as the driver in court, was having difficulty. He stated that the appellant advised him he was having trouble getting the automobile in gear, but further advised the officer that he did not need assistance. At that point, according to the testimony of Foster, he, Foster, drove away, but in the process, he noticed through his rear view mirror that the automobile appellant was driving did not have a rear license plate light; so he turned around with the intention of going back to advise the appellant of this condition. At that point, appellant drove off in a hurry and the officer gave pursuit. Appellant was stopped, advised of the light being out, and upon further questioning, the officer’s suspicions were aroused to the point that he made a motor vehicle registration check to determine if the car was stolen. At the officer’s request, appellant and Daniel followed the officer down to the police station in Carroll-ton, Texas. Officer Foster turned appellant and Daniel over to the custody of the Chief of Police, W. J. Cooper, of Carrollton, Texas. Miss Iva Goldman testified she recovered her automobile on November 29, 1962, from the Carrollton Police Department. The State adduced testimony establishing the fair market value of the vehicle as being over $50.00. The prior conviction alleged in the indictment was proven through the testimony and records of Jeannettee Hooker, Clerk of Criminal District Court of Dallas County. C. E. Oliver *887identified the appellant as the person who plead guilty to the prior charge.
According to the defensive testimony, the appellant admitted taking the automobile in question, as well as another automobile shortly prior thereto, but contended that he intended to return the Goldman automobile after he was able to get his own automobile, in which he had a fiat tire and ran out of gasoline the day before, in running condition.
The record contains no formal bills of exception. No brief has been filed by appellant.
We have examined with care the various informal bills of exception and find no error reflected by any of them.
We find the evidence sufficient to sustain the conviction. No reversible error appearing, the judgment is affirmed.